      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CHEZ ADAM,                       )
                                 )
                                 )
                      Plaintiff, )
                                 )                      Case No. 2:20-cv-2574-HLT
                                 )
v.                               )
                                 )
WAYPOINT RESOURCE GROUP, LLC,    )
                                 )
                                 )
                                 )
                     Defendant. )
                                 )

                               AGREED PROTECTIVE ORDER

       The parties agree during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree certain categories

of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals. The

parties jointly request entry of a protective order to limit the disclosure, dissemination, and use of

certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because documents and information have been and may be

sought, produced, or exhibited by and among the parties to this action which represent, relate to,

reflect and/or contain trade secrets, confidential research, or other proprietary information

belonging to the Defendant, as well as financial and account information, personal income,

personal identifying information, and credit and collection information related to Plaintiff.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request
      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 2 of 15




and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

       a) Trade secrets;

       b) Confidential research or other proprietary information belonging to the Defendant; and

       c) Financial and account information, personal income, personal identifying information,

            and credit and collection information related to Plaintiff.

       Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Designation of “Confidential – Attorneys’ Eyes Only Information.” If a party

or non-party producing documents in this action (a “Producing Party”) believes in good faith that,


                                                  2
      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 3 of 15




despite the provisions of this Protective Order, there is a substantial risk of identifiable harm to the

Producing Party if particular documents it designates as “Confidential” are disclosed to all other

Parties or non-parties to this action, the Producing Party may designate those particular documents

as “Confidential—Attorneys’ Eyes Only.”

        4.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY INFORMATION” (hereinafter, “the

marking”) on the document and on all copies in a manner that will not interfere with the legibility

of the document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries, or descriptions that contain the Confidential Information. The marking will be applied

prior to or at the time the documents are produced or disclosed. Applying the marking to a

document does not mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Copies that are made of any designated

documents must also bear the marking, except that indices, electronic databases, or lists of

documents that do not contain substantial portions or images of the text of marked documents and

do not otherwise disclose the substance of the Confidential Information or Confidential –

Attorneys’ Eyes Only Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby certifies that

the document contains Confidential Information or Confidential – Attorneys’ Eyes Only

Information as defined in this Order.

        5.      Inadvertent Failure to Designate. Inadvertent failure to designate any document


                                                   3
      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 4 of 15




or material as containing Confidential Information or Confidential – Attorneys’ Eyes Only

Information will not constitute a waiver of an otherwise valid claim of confidentiality pursuant to

this Order, so long as a claim of confidentiality is promptly asserted after discovery of the

inadvertent failure. If a party designates a document as Confidential Information or Confidential

– Attorneys’ Eyes Only Information after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document is treated

in accordance with the provisions of this Order, and upon request from the producing party certify

that the designated documents have been maintained as Confidential Information or Confidential

– Attorneys’ Eyes Only Information.

       6.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any exhibits

to be protected. All depositions or portions of depositions taken in this action that contain

confidential information may be designated as “Confidential” and thereby obtain the protections

accorded other Confidential Information. The Parties shall have 14 days from the date a deposition

is taken, or 7 days from the date a deposition transcript is received, whichever date is later, to serve

a notice to all parties designating portions as Confidential Information or Confidential – Attorneys’

Eyes Only Information as defined in Paragraph 2 or 3. Until such time, all deposition testimony

shall be treated as Confidential Information. To the extent any designations are made on the record

during the deposition, the designating party need not serve a notice re-designating those portions

of the transcript as Confidential Information or Confidential – Attorneys’ Eyes Only Information.

Any party may challenge any such designation in accordance with Paragraph 9 of this Order.


                                                   4
      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 5 of 15




       7.      Protection of Confidential Material.

               (a) General Protections. Designated Confidential Information must be used or

       disclosed solely for purposes of prosecuting or defending this lawsuit, including any

       appeals.

               (b) Who May View Designated Confidential Information. Except with the prior

       written consent of the designating party or prior order of the court, designated Confidential

       Information may only be disclosed to the following persons:

                      (1) The parties to this litigation, including any employees, agents, and
                      representatives of the parties, but only to the extent counsel determines in
                      good faith that the employee’s assistance is reasonably necessary to the
                      conduct of the litigation in which the information is disclosed;1

                      (2) Counsel for the parties and employees and agents of counsel;

                      (3) The court and court personnel, including any special master appointed
                      by the court, and members of the jury;

                      (4) Court reporters, recorders, and videographers engaged for depositions;

                      (5) Any mediator appointed by the court or jointly selected by the parties;

                      (6) Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such persons
                      have completed the certification contained in Attachment A,
                      Acknowledgment and Agreement to be Bound;

                      (7) Any potential, anticipated, or actual fact witness and his or her counsel,
                      but only to the extent such confidential documents or information will assist
                      the witness in recalling, relating, or explaining facts or in testifying, and

        1 If the confidential documents contain highly sensitive trade secrets or other highly
sensitive competitive or confidential information, and disclosure to another party would result in
demonstrable harm to the disclosing party, the parties may stipulate or move for the
establishment of an additional category of protection (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.

                                                5
Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 6 of 15




               only after such persons have completed the certification contained in
               Attachment A. Witnesses shall not retain a copy of documents containing
               Confidential Information, except witnesses may receive a copy of all
               exhibits marked at their depositions in connection with review of the
               transcripts;

               (8) The author or recipient of the document (not including a person who
               received the document in the course of the litigation);

               (9) Independent providers of document reproduction, electronic discovery,
               or other litigation services retained or employed specifically in connection
               with this litigation; and

               (10) Other persons only upon consent of the producing party and on such
               conditions as the parties may agree.

       (c) Who May View Confidential – Attorneys’ Eyes Only Information. Except

with the prior written consent of the individual or entity designating a document or portions

of a document as “Confidential—Attorneys’ Eyes Only”, or pursuant to prior Order after

notice, any document, transcript or pleading given “Confidential—Attorneys Eyes Only”

treatment under this Order, and any information contained in, or derived from any such

materials (including but not limited to, all deposition testimony that refers to, reflects or

otherwise discusses any information designated “Confidential—Attorneys Eyes Only”

hereunder) may not be disclosed other than in accordance with this Order and may not be

disclosed to any person other than:

               (1) A party’s retained outside counsel of record in this action, as well as

               employees of said outside counsel to whom it is reasonably necessary to

               disclose the information for this litigation;

               (2) Experts specifically retained as consultants or expert witnesses in

               connection with this litigation who have signed the Attachment A,


                                          6
Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 7 of 15




               Acknowledgment and Agreement to be Bound;

               (3) The Court and its personnel;

               (4) Court reporters, their staffs, and professional vendors to whom

               disclosure is reasonably necessary for this litigation and who have signed

               the Attachment A, Acknowledgment and Agreement to be Bound;

               (5) Any mediator appointed by the court or jointly selected by the parties;

               (6) The Plaintiff(s); and

               (7) The author of the document or the original source of the information.

       (d) Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information or Confidential – Attorneys’ Eyes Only Information pursuant to the terms of

this Order. Counsel for the parties must maintain a record of those persons, including

employees of counsel, who have reviewed or been given access to the documents, along

with the originals of the forms signed by those persons acknowledging their obligations

under this Order.

       (e) Recipients of Confidential Information or Confidential – Attorneys’ Eyes

Only Information. All persons receiving any or all documents produced pursuant to this

Order shall be advised of their confidential nature. All persons to whom confidential

information and/or documents are disclosed are hereby enjoined from disclosing same to

any person except as provided herein, and are further enjoined from using same except in

the preparation for and trial of the above-captioned action between the named parties

thereto. No person receiving or reviewing such confidential documents, information or


                                           7
      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 8 of 15




       transcript shall disseminate or disclose them to any person other than those described above

       in Paragraph 7(b) and Paragraph 7(c) and for the purposes specified, and in no event shall

       such person make any other use of such document or transcript.

       8.      Filing of Confidential Information.         If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere designation

of information as confidential pursuant to this Order is insufficient to satisfy the court’s

requirements for filing under seal in light of the public’s qualified right of access to court dockets.

The parties understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

       9.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information or Confidential – Attorneys’ Eyes Only Information is

subject to challenge by any party. Before filing any motion or objection to a confidential

designation, though, the objecting party must meet and confer in good faith to resolve the objection

informally without judicial intervention. A party that elects to challenge a confidentiality


                                                  8
       Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 9 of 15




designation may file a motion that identifies the challenged material and sets forth in detail the

basis for the challenge; the parties are strongly encouraged to consider arranging a telephone

conference with the undersigned magistrate judge before filing such a motion, but such a

conference is not mandatory. The burden of proving the necessity of a confidentiality designation

remains with the party asserting confidentiality. Until the court rules on the challenge, all parties

must continue to treat the materials as Confidential Information or Confidential – Attorneys’ Eyes

Only Information under the terms of this Order.

        10.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or anticipates that another party may present

Confidential Information or Confidential – Attorneys’ Eyes Only Information at a hearing or trial

must bring that issue to the attention of the court and the other parties without disclosing the

Confidential Information or Confidential – Attorneys’ Eyes Only Information. The court may

thereafter make such orders as are necessary to govern the use of such documents or information

at the hearing or trial.

        11.     Obligations on Conclusion of Litigation.

                (a)        Order Remains in Effect.     Unless otherwise agreed or ordered, all

        provisions of this Order will remain in effect and continue to be binding after conclusion

        of the litigation.

                (b)        Return of Confidential Documents. Within 60 days after this litigation

        concludes by settlement, final judgment, or final order, including all appeals, all documents

        designated as containing Confidential Information or Confidential – Attorneys’ Eyes Only


                                                  9
     Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 10 of 15




       Information, including copies as defined above, must be returned to the party who

       previously produced the document unless: (1) the document has been offered into evidence

       or filed without restriction as to disclosure; (2) the parties agree to destruction of the

       document to the extent practicable in lieu of return;2 (3) as to documents bearing the

       notations, summations, or other mental impressions of the receiving party, that party elects

       to destroy the documents and certifies to the producing party that it has done so; (4) the

       documents are communications from Plaintiff to Defendants; (5) the documents are

       consumer file disclosures to Plaintiff that were generated by Defendants; or (6) the

       documents are communications from Defendants to Plaintiff regarding Defendants’

       reinvestigations.

                (c)    Retention of Work Product. Notwithstanding the above requirements to

       return or destroy documents, counsel may retain attorney work product, including an index

       which refers or relates to designated Confidential Information or Confidential – Attorneys’

       Eyes Only Information, so long as that work product does not duplicate verbatim

       substantial portions of the text or images of designated documents. This work product will

       continue to be confidential under this Order. An attorney may use his or her own work

       product in subsequent litigation provided that its use does not disclose Confidential

       Information or Confidential – Attorneys’ Eyes Only Information.




        2 The parties may choose to agree that the receiving party must destroy documents
containing Confidential Information and certify the fact of destruction, and that the receiving
party is not required to locate, isolate, and return e-mails (including attachments to e-mails) that
may include Confidential Information, Confidential Information contained in deposition
transcripts, or Confidential Information contained in draft or final expert reports.

                                                 10
     Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 11 of 15




         12.   Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         13.   Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         14.   No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information or Confidential – Attorneys’ Eyes Only

Information by counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or

otherwise until such time as the court may rule on a specific document or issue.

         15.   Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         16.   Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information or

Confidential – Attorneys’ Eyes Only Information until they execute and file their written

agreement to be bound by the provisions of this Order.

         17.   Protections Extended to Third-Party’s Confidential Information. The parties


                                                11
      Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 12 of 15




agree to extend the provisions of this Protective Order to Confidential Information or Confidential

– Attorneys’ Eyes Only Information produced in this case by third parties, if timely requested by

the third party.

        18.        Confidential Information or Confidential – Attorneys’ Eyes Only Information

Subpoenaed or Ordered Produced in Other Litigation. If a receiving party is served with a

subpoena or an order issued in other litigation that would compel disclosure of any material or

document designated in this action as Confidential Information or Confidential – Attorneys’ Eyes

Only Information, the receiving party must so notify the designating party, in writing, immediately

and in no event more than three business days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information or Confidential – Attorneys’ Eyes Only Information in the court from

which the subpoena or order issued. The designating party bears the burden and the expense of

seeking protection in that court of its Confidential Information or Confidential – Attorneys’ Eyes

Only Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody,


                                                  12
     Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 13 of 15




or control Confidential Information or Confidential – Attorneys’ Eyes Only Information

designated by the other party to this case.

       19.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information or Confidential – Attorneys’ Eyes Only Information under

the Protective Order, will not be deemed to waive a party’s claim to its privileged or protected

nature or estop that party or the privilege holder from designating the information or document as

attorney-client privileged or subject to the work-product doctrine at a later date. Any party

receiving any such information or document must return it upon request to the producing party.

Upon receiving such a request as to specific information or documents, the receiving party must

return the information or documents to the producing party within 14 days, regardless of whether

the receiving party agrees with the claim of privilege and/or work-product protection. Disclosure

of the information or document by the other party prior to such later designation will not be deemed

a violation of the provisions of this Order. Although the provisions of this section constitute an

order pursuant to Rule 502(d) and (e) of the Federal Rules of Evidence, and will be construed in a

manner consistent with the maximum protection provided by said rule, nothing in this Order is

intended or will be construed to limit a party’s right to conduct a review of documents, including

electronically-stored information, for relevance, responsiveness, or segregation of privileged or

protected information before production.

       IT IS SO ORDERED.


                                                13
Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 14 of 15




 Dated: January 13, 2021.

                               s/ James P. O’Hara
                              James P. O’Hara
                              U.S. Magistrate Judge



                                     WE SO MOVE and agree to abide by the
                                     terms of this Order

                                     Respectfully submitted,


                                     Callahan Law Firm

                                     By: /s/ James R. Crump
                                     James Crump, KS 78704
                                     Ryan M. Callahan, KS 25363
                                     Callahan Law Firm
                                     222 W. Gregory Blvd., Ste. 210
                                     Kansas City, MO 64114
                                     Telephone:     (816) 822-4041
                                     Email: James@callahanlawkc.com
                                     Email: Ryan@callahanlawkc.com

                                     Attorneys for Plaintiff Chez Adam

                                     THOMPSON COBURN LLP

                                     By /s/ Matthew D. Guletz
                                     Matthew D. Guletz, KS - 78264
                                     One US Bank Plaza
                                     St. Louis, Missouri 63101
                                     314-552-6000
                                     FAX 314-552-7000
                                     mguletz@thompsoncoburn.com

                                     Attorney for Defendant
                                     Waypoint Resource Group, LLC




                                14
     Case 2:20-cv-02574-HLT-JPO Document 14 Filed 01/13/21 Page 15 of 15




                                    ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated _______________ in the case captioned, _________________________________,

and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the

District of Kansas in matters relating to this Protective Order and understands that the terms

of the Protective Order obligate him/her to use materials designated as Confidential

Information in accordance with the order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm, or

concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ______________________________________

                            ______________________________________

Date: _____________         ______________________________________
                                  Signature
